Citation Nr: 1452229	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) prior to April 29, 2014, and in excess of 60 percent from that date.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the Veteran testified before the undersigned at a Travel Board hearing. 

In February 2014, the Board remanded this case.

In an August 2014 decision, the RO increased the disability rating to 60 percent from April 29, 2014.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 


FINDINGS OF FACT

1.  Prior to April 2, 2014, the Veteran's CAD was not productive of a workload of greater than 5 METs, but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypertrophy; or cardiac dilatation.

2.  As of April 2, 2014, due to his CAD, the Veteran had a workload of greater than 3 METs but not greater than 5 METs which resulted in dyspnea, fatigue, and dizziness, but the Veteran did not have chronic CHF, or; workload of 3 METs or less, or syncope, or; LVEF of less than 30 percent.



CONCLUSIONS OF LAW

1.  Prior to April 2, 2014, the criteria for a rating in excess of 10 percent for CAD, were not met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2013).

2.  From April 2, 2014, the criteria for a 60 percent rating, but no higher, for CAD, were met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in December 2009 and March 2010 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for CAD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned (10 percent), and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The Veteran's heart disability is rated under Diagnostic Code 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (CAD), and requires documented CAD.  CAD resulting in workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  CAD/Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD/Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent, is rated 60 percent disabling.  CAD/Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent, is rated 100 percent disabling. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

There are pertinent examinations of record.  The Veteran was examined in March 2010.  At that time, he indicated that he had not had any heart related problems, complaints, or symptoms.   The Veteran was taking Plavix.  He denied having any chest pain, angina, exertional fatigue, dizziness, or syncope.  He stated that he walked approximately a mile a day regularly for exercise without experiencing shortness of breath, chest pain, or dizziness.  He also stated that he could climb steps without those symptoms.  He denied using Nitroglycerin, Aspirin or any other medications.  He also denied a history of orthopnea paroxysmal nocturnal dyspnea and was able to sleep on a pillow without shortness of breath.  He was also able to do daily chores without having symptoms.  The Veteran's estimated METS level was 9.  He did not exhibit symptoms on examination.  Electrocardiogram showed: normal sinus rhythm, Rate 62, nonspecific intraventricular conduction block.  

An April 2011 computerized tomography of the thorax revealed that atherosclerotic heart disease was present in the aorta without evidence of aneurysm.  The disease was noted to be extensive with approximately 50 percent stenosis of the subclavian artery.  

On April 2, 2014, the Veteran was afforded another VA examination.  At that time, it was noted that the Veteran had atherosclerotic cardiovascular disease, CAD, coronary artery bypass graft (CABG), and had suffered a prior myocardial infarction with coronary placement.  The Veteran denied a history of orthopnea or paroxysmal nocturnal dyspnea.  The Veteran's current medications included an aspirin of 325 milligrams (mg) once daily, Clopidogrel (Plavix) of 75 mg once daily, and Zocor of 25 mg once daily by mouth for cholesterol.  The examiner noted that the Veteran did not have a history of congestive heart failure (CHF), cardiac arrhythmia, of heart valve condition.  The Veteran also had not had any infectious cardiac conditions, including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis or syphilitic heart disease.  He also had not had pericardial adhesions.  

On physical examination, heart rate was 82 and rhythm was regular.  Point of maximal impact was  the 4th intercostal space.  Heart sounds were normal.   There was no jugular-venous distension.  The Veteran was alert and oriented times three and without acute distress.  Gait and stance were normal without any assistive device.  No signs of congestive heart failure were  noted.  Heart sound S1 and S2 were normal and without audible heart murmur.  Breath sounds were normal without rhonchi, or rales.  There was no pitting edema of the legs.  Peripheral pulses were 2+ bilaterally in the radial arteries and 1+ posterior tibial and dorsalis pedis arteries.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The electrocardiogram revealed normal sinus rhythm and ventricular rate of 62 bpm and incomplete right bundle branch block.  The findings were abnormal.  The chest x-rays were normal.  METs testing revealed resulted in dyspnea, fatigue, and dizziness.  The METs level was greater than 3 to 5 METs.  This METs level was consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph).  The Veteran's heart condition was noted to impact his ability to work.  The Veteran retired from doing his office job since 2007 at the age of 63.  He had a history of angina necessitating Nitroglycerin.  There was no history of flow passing out or syncopal episodes.  However, the Veteran sometimes had dizziness.  He underwent an exercise stress test done on March 2014.  His sinus rhythm rate was 56, right bundle branch block, with possible left atrial enlargement by electrocardiogram.  Although the VA examiner noted the unavailability of some private records, in March 2014, the Veteran notified VA that these records could not be released due to legal reasons, and then in August 2014, the Veteran indicated that there were no further records for submission and the case should proceed for appellate review.  

The Board notes that the last examination revealed that the Veteran met the criteria for a 60 percent rating, but not higher.  The examiner indicated a workload of greater than 3 METs but not greater than 5 METs which resulted in dyspnea, fatigue, and dizziness.  However, the Veteran did not have chronic CHF, or; workload of 3 METs or less, or syncope (or passing out), or; LVEF of less than 30 percent.  Although the RO indicated that the effective date for the 60 percent rating was April 29, 2014, that appears to be the date that the examination report was written, but not conducted.  Thus, the 60 percent is warranted as of April 2, 2014.  However, before that time, the records does not show that the Veteran's CAD resulted in a workload of greater than 5 METs but not greater than 7 METs which resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  There is no evidence of cardiac hypertrophy or dilatation in the records, including on any cardiac testing or the 2011 CT.  The Board recognizes that the VA examiner who performed the March 2010 examination did not review the record.  However, the Veteran competently reported that he had no dyspnea, fatigue, angina, dizziness, or syncope.  That information was able to be reported and documented without a record review as it was reported by the Veteran and then those symptoms were not observed on examination, as noted above.  Thus, a higher rating is not warranted prior to April 2, 2014.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 60 percent from April 2, 2014, but a preponderance of the evidence is against a rating in excess of 10 percent prior to April 2, 2014, and in excess of 60 percent from April 2, 2014.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's heart disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment during the appeal period.  The Veteran's heart disability was noted to impact employment due to shortness of breath, but marked interference with employment was not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  







							(Continued on the next page)

ORDER

A rating in excess of 10 percent for CAD prior to April 2, 2014 is denied.  

A rating of 60 percent for CAD is granted from April 2, 2014, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 60 percent for CAD from April 2, 2014 is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


